DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-31 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 19-31 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “applying a liquid joining material with filler particles to the support surface of the pedestal; and applying a radiation emitting semiconductor chip with a mounting surface, which is larger than the support surface of the pedestal to the joining material such that the joining material forms a joining layer between the support surface of the pedestal and the mounting surface of the semiconductor chip and the joining material at least partially fills only a recess, which is limited by a part of the mounting surface projecting beyond the support surface, wherein a portion of a surface of the carrier is covered with the joining material only below the mounting surface of the semiconductor chip while a remainder of the surface of the carrier remains free of the joining material, and wherein the filler particles are diffusively reflective at least for an electromagnetic radiation of an active zone” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19. Also, the prior art of record does not teach “a radiation emitting semiconductor chip having a mounting surface larger than the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        May 8, 2021